DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 3 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 133-139 and 155 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no original disclosure directed to a structure having a tensile strength of at least 350 MPa and a density of 1.13 to less than 1.20 as evidenced by applicant’s TABLE 3 wherein at a density of 1.13 the tensile strength is less than 350 MPa. The only densities disclosed as having a tensile strength within the claimed range of at least 350 MPa are 1.20, 1.23, 1.25 and 1.30 g/cubic centimeters; see TABLE 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 133-135, 138 and 139 are rejected under 35 U.S.C. 103 as being unpatentable over Shams et al., A New Method for Obtaining High Strength Phenol Formaldehyde Resin-impregnated Wood Composites at Low Pressing Pressure, hereafter “Shams”. As to claim 133, Shams discloses a structure comprising a first piece of natural veneer wood that has been chemically treated to partially remove lignin therein while substantially preserving a structure of cellulose-based lumina and further subjecting the product to pressing which will inherently densify the structure. However, Shams does not disclose the claimed range of density or tensile strength. Shams does disclose in the chart of Fig. 1 that the density increases with the increase in pressure, i.e. the density is a result effective variable. Therefore, it would have been obvious to one of ordinary skill in the art to adjust the amount of pressure in the method of making the product of Shams to achieve a desired density that falls within the instantly claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Regarding the tensile strength, Shams product would be expected to have the same tensile strength as that of applicant’s product, namely at least 350 MPa since the Shams product is made by the same method as applicant’s product and uses the same starting material and chemical-modifying compounds.
As to claims 134 and 135, the product of Shams would inherently possess the claimed properties since it is formed from the same materials and methods as the instantly claimed invention.
As to claims 138 and 139, it would have been obvious to one of ordinary skill in the art to remove any particular amount of lignin in the product of Shams depending on end use strength requirements since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 136, 137 and 155 are rejected under 35 U.S.C. 103 as being unpatentable over Shams et al., A New Method for Obtaining High Strength Phenol Formaldehyde Resin-impregnated Wood Composites at Low Pressing Pressure, hereafter “Shams” as applied to claims 133-135, 138 and 139 Kanagasabapathy 2008/0221263. The primary reference discloses the invention substantially as claimed; see the above rejection. However, the primary reference does not disclose incorporating hydrophobic nanoparticles in the collapsed wood or coating the external surfaces of the modified wood with hydrophobic nanoparticles. Kanagasabapathy discloses coatings containing hydrophobic nanocomposite particles or forming material containing hydrophobic nanocomposite particles for the purposes of protecting surfaces; see [0003] and [0008]. It would have been obvious to one of ordinary skill in the art to coat or incorporate hydrophobic nanocomposite particles in the product of Shams in view of Kanagasabapathy in order to provide protection from contaminants or oxidation. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner